This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 vs.                                                                         NO. 31,620

 5 JESUS GUTIERREZ,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
 8 J. Richard Brown, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Ching Law Firm
13 Alexander B. Ching
14 Hobbs, NM

15 for Appellant
1                           MEMORANDUM OPINION

2 GARCIA, Judge.

3       Summary affirmance was proposed for the reason stated in the notice of

4 proposed disposition. No memorandum opposing summary affirmance has been filed,

5 and the time for doing so has expired.

6       Affirmed.

7       IT IS SO ORDERED.



8
9                                          TIMOTHY L. GARCIA, Judge


10 WE CONCUR:



11
12 CELIA FOY CASTILLO, Chief Judge



13
14 J. MILES HANISEE, Judge


                                            2